Order entered May 6, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00745-CR

                 MIGUEL ANGEL CASTELLANOS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-82163-2017

                                   ORDER

      Before the Court is the State’s May 4, 2020 motion for extension of time to

file its brief. We GRANT the motion and ORDER the State’s brief filed as of the

date of this order.




                                            /s/   CORY L. CARLYLE
                                                  JUSTICE